DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
After further search and thorough examination of the present application and in view of the Applicant’s arguments and amendments, filed 06/21/2021, pages 10, 11, claims 1- 20 are found to be in condition for allowance over the prior art made of record.
Applicant teaches (receiving notification data while a media device provides a media asset; in response to receiving the notification data while the media device provides the media asset: determining whether an audio component of the media asset comprises a voice; in response to determining that the audio component comprises the voice, generating a text-to-voice model based on characteristics of the voice; converting the notification data to synthesized speech using the text-to-voice model; determining a playback position in the media asset for outputting the synthesized speech, based on the notification data; and generating, for output at the playback position in the media asset by the media device, the synthesized speech.). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658